DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of DE 10-2017-223-224.2 and PCT/EP2018/084707 filed 12/19/2017 and 12/13/2018, respectively.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/27/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9, and 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kim (EP 2890059 A1).
With respect to Claim 1, Kim teaches a system for the control and/or adjustment of one or several household appliances, comprising: at least one household appliance; (Fig. 1, paras. 38-40; system includes plurality of peripheral devices that can be robot cleaner, washing machine, smart tv, refrigerator, camera, door lock, fire detector, lighting equipment, air conditioner or boiler.)
at least one interface device located in a household providing an interface for communication; (para. 41-43; terminal apparatus is a home gateway that allows for communication between the peripheral devices and either a display apparatus or a relay server.)
(paras. 41-43; relay server allows for display apparatus to communicate with the terminal apparatus even when they are not on the same network.)
wherein the at least one household appliance is at least partially controllable and/or adjustable via the at least one interface device and/or via the at least one server, (para. 44-47, 50-54; display apparatus controls the appliance through the terminal apparatus.)  
wherein the household appliance is a washing machine, a dryer, a dishwasher or a mobile appliance which may be placed in the washing machine, the dryer, or the dishwasher. (Fig. 1, paras. 38-40; system includes plurality of peripheral devices that can be robot cleaner, washing machine, smart tv, refrigerator, camera, door lock, fire detector, lighting equipment, air conditioner or boiler.)

With respect to Claim 3, Kim teaches the system according to claim 1, and Kim also teaches wherein the at least one interface device provides a connection between the at least one household appliance, and the at least one server. (para. 41-43; terminal apparatus is a home gateway that allows for communication between the peripheral devices and either a display apparatus or a relay server.)

With respect to Claim 9, Kim teaches the system according to claim 1, and Kim also teaches wherein the at least one household appliance comprises at least one wired and/or wireless (Fig. 13, paras. 141-143; terminal apparatus includes communication module that communicates wired or wirelessly to peripheral device, display device, and relay server. Since the terminals apparatus can communicate wired or wirelessly with peripheral devices, the peripheral device has a wired or wireless communication interface for communication with the interface device.)

With respect to Claim 11, Kim teaches the system according to claim 1, and Kim also teaches wherein data may be transmitted from the at least one server to the at least one household appliance. (paras. 41-43; relay server allows for display apparatus to communicate with the terminal apparatus even when they are not on the same network. Para. 98; display apparatus transmits command through relay server to terminal apparatus to camera for changing the facing direction of the camera.)


Claims 17-18 are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Funes (US Pub. 2016/0139575).
With respect to Claim 17, Funes teaches a method of controlling and/or adjusting a household appliance, the method comprising the steps of: obtaining an external information with a server; (paras. 47, 66-67; system includes server which may control devices, analyze data and apply artificial intelligence. paras. 153-156; system correlates usage of devices such as the user turns on the lights and radio with time. The usage of the radio and the time are external information to the usage of the lights. paras. 157-158; server may use an external API to get a weather forecast or real time weather from an outside source. Para. 160; system determines user’s mood based on semantic analysis or user input.)
generating a control parameter based at least in part on the external information; (paras. 153-156; system turns on lights and radio at 7pm. Paras. 157-158; system turns off or on thermostat or sprinkler based on the weather. Para. 160; system adjusts environment such as changing lights based on user mood.)
communicating the control parameter to an interface device; (para. 70, 72; smart plug and smart socket have WiFi communication to the hub. Paras. 155-160; devices are issued commands to turn on or off or otherwise change settings, which is a communicated control parameter.)
and controlling operation of the household appliance based at least in part on the control parameter. (para. 70, 72; smart plug and smart socket may turn devices on or off. Paras. 155-160; devices are issued commands to turn on or off or otherwise change settings, which is a communicated control parameter.)

With respect to Claim 18, Funes teaches the method of claim 17, and Funes also teaches wherein controlling operation of the household appliance comprises at least one of actions i) to vii): i) switching on or off the household appliance; ii) changing or exchanging a cleaning, drying and/or maintenance program of the household appliance; iii) requesting a status of the household appliance; iv) requesting a status of a cleaning, drying and/or maintenance program of the (paras. 70, 72, 155-158; system switches appliance on or off. Para. 70, 72; device reports energy usage. Para. 70, 72; devices communicate over Wi-Fi. Para. 71; sensor reports sensor data. para. 71; system sends alerts to avoid CO poisoning. Para. 146; system determines light is malfunctioning.)


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim (EP 2890059 A1).
With respect to Claim 4, Kim teaches the system according to claim 1, and Kim also teaches wherein the interface device comprises at least one first transceiver for communication with the at least one household appliance and at least one second transceiver for communication with the at least one server. (Fig. 13, paras. 141-143; terminal apparatus includes communication module that communicates wired or wirelessly to peripheral device, display device, and relay server. Fig. 4, paras. 59-62; When display apparatus communicates with terminal apparatus it may use at least one of a Wi-Fi, Bluetooth, IrDA, NFC or Zigbee module, which means the terminal apparatus has at least all those modules for wireless communication. Examiner asserts that one of skill would read, for example, Wi-Fi and Bluetooth communication as two separate transceivers, but in the event they would not, it would have been obvious to one of ordinary skill, prior to the effective filing date, to use multiple transceivers to communicate with the different devices to allow for simultaneous communication without interference.)


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (EP 2890059 A1) in view of Cooke (WO 2017/167658 A1).
With respect to Claim 2, Kim teaches the system according to claim 1, but does not explicitly teach a mobile appliance.
Cooke, however, does teach wherein the at least one household appliance is the mobile appliance. (pg. 2, lns. 8-12; dosing device for washing machine with wireless communication. Pg. 8, lns. 3-22; dosing device has sensors and automatically dispenses detergent or softener based upon the sensors or upon a signal from a remote device.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of Kim with the dosing device to allow for remote control of the softener in the washing machine.


Claims 5-8, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (EP 2890059 A1) in view of Funes (US Pub. 2016/0139575).
With respect to Claim 5, Kim teaches the system according to claim 1, but does not explicitly teach wherein the at least one interface device is electrically connected to the at least one household appliance.
Funes, however, does teach wherein the at least one interface device is electrically connected to the at least one household appliance. (paras. 70-71; smart plug may allow users to turn devices on or off, which is an electrical connection, and monitors and reports the electrical usage of a device via Wi-Fi, which is a communication of an interface device.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of Kim with the electrically connected interface device to allow the devices to both be powered at once.

With respect to Claim 6, Kim teaches the system according to claim 1, but does not explicitly teach external information.
Funes, however, does teach wherein the at least one server providing the service provides one or several items of external information. (paras. 43, 155-160; server may use an external API to get a weather forecast or real time weather from an outside source. System may automatically control devices based on the data, which suggests automated reception and control.)


With respect to Claim 7, modified Kim teaches the system according to claim 6, and Funes also teaches wherein a respective item of external information of the one or several items of external information is obtained by an automated or automatic reception of the respective item of external information. (paras. 43, 157-158; server may use an external API to get a weather forecast or real time weather from an outside source. System may automatically control devices based on the data, which suggests automated reception and control.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 8, Kim teaches the system according to claim 1, but does not explicitly teach a cloud service.
Funes, however, does teach wherein the service provided by the at least one server is a cloud service. (para. 56; cloud services through registration with a server. para. 41, 62; cloud backup and storage. Para. 48; cloud-based system provides out-of-home access to premises and data for AI system. See also Kim, paras. 41-43; relay server allows for display apparatus to communicate with the terminal apparatus even when they are not on the same network.)


With respect to Claim 10, Kim teaches the system according to claim 9, but does not explicitly teach at least one user device and/or at least one input assistance device.
Funes, however, does teach further comprising: at least one user device and/or at least one input assistance device; wherein the at least one user device and/or the at least one input assistant device communicates with the at least one household appliance and/or the at least one server. (paras. 42-44, 49, 56-57, 60; user has a smartphone with a mobile app that communicates with hub, server, and peripheral devices.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of Kim with the user device to allow the user to control the peripheral devices.

With respect to Claim 12, modified Kim teaches the system according to claim 10, and Funes also teaches wherein data may be acquired by the at least one server from the at least one user device, from the at least one input assistant device and/or from the at least one household appliance, (paras. 155-158; system uses user patterns to automate the home, which is input from a user device or a household appliance. System may also determine a sprinkler is running. System may also use sensors such as door or window sensors reporting that the windows are open and thermostats reporting that heating or cooling is happening.)
(para. 155-158;  System clusters data to find usage patterns and controls devices based on usage patterns. System may also contact outside sources for weather forecasts. System controls lights and radio to turn on at 7pm because user usually does. System controls sprinkler to stop because it is raining. System controls thermostat to turn off when door or window is open.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 13, modified Kim teaches the system according to claim 12, and Funes also teaches wherein the at least one control parameter may also be generated at least partially based on a user input and/or information stored in a user profile. (paras. 155-158; user patterns are used to control lights and radio, which is user input and user profile data that leads to a generated control parameter. Para. 160; system determines mood of user through analysis or user input and controls lights in response.)
The same motivation to combine as the parent claim applies here.

(paras. 47, 127-132; system employs artificial intelligence and machine learning to auto-program actions.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 15, modified Kim teaches the system according to claim 12, and Funes also teaches wherein the at least one control parameter represents at least one of the following actions i) to viii): i) switching on or off the at least one household appliance; ii) changing or exchanging a cleaning, drying and/or maintenance program of the at least one household appliance; iii) requesting a status of the at least one household appliance; iv) requesting a status of a cleaning, drying and/or maintenance program of the at least one household appliance; v) external use of the at least one wired and/or wireless communication interface included in or connected to the at least one household appliance; vi) safety-related intervention in the function of the at least one household appliance; vii) causing the output of information by the at least one household appliance; and viii) requesting information collected by one or several sensors, wherein the at least one household appliance comprises the one or several sensors. (paras. 70, 72, 155-158; system switches appliance on or off. Para. 70, 72; device reports energy usage. Para. 70, 72; devices communicate over Wi-Fi. Para. 71; sensor reports sensor data. para. 71; system sends alerts to avoid CO poisoning. Para. 146; system determines light is malfunctioning.)


With respect to Claim 16, modified Kim teaches the system according to claim 10, and Funes also teaches wherein input information may be acquired and/or output information may be rendered by means of the at least one user device and/or the at least one input assistant device. (paras. 42-44, 49, 56-57, 60; user has a smartphone with a mobile app that communicates with hub, server, and peripheral devices. para. 52, 128, 160; mobile application may be used to input commands or data.)
The same motivation to combine as the parent claim applies here.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Funes (US Pub. 2016/0139575) in view of Kim (EP 2890059 A1).
With respect to Claim 19, Funes teaches the method of claim 17, but does not explicitly teach controlling operation of a washing machine.
Kim, however, does teach wherein controlling operation of the household appliance comprises controlling operation of a washing machine, a dryer, a dishwasher or a mobile appliance which may be placed in the washing machine, the dryer, or the dishwasher. (Fig. 5, paras. 81-86; user controls appliance such as a smart washing machine through UI interface. See also Funes, para. 89-91; washing machine, dryer, dishwasher.)


With respect to Claim 20, Funes teaches the method of claim 17, but does not explicitly teach generating the control parameter comprises generating the control parameter based at least in part on a user input.
Kim, however, does teach wherein generating the control parameter comprises generating the control parameter based at least in part on a user input. (Fig. 5, paras. 81-86; user controls appliance such as a smart washing machine through UI interface. See also Funes, para. 158; system may notify the user.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Funes with the user input to confirm that the user wanted the action to happen prior to implementing the action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449